STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

DANNY RICKS NO. 2022 CW 0886
VERSUS

OFFICER JOSHUA BARNETT; OFFICER
CASEY HUNTER; K-9 CORPORAL T.
RICKEN; CITY OF BATON ROUGE THROUGH
THE MAYOR, SHARON WESTON BROOME, EX

OFFICIO NOVEMBER 3, 2022

 

In Re: City of Baton Rouge/Parish of East Baton Rouge,
applying for supervisory writs, 19th Judicial District
Court, Parish of East Baton Rouge, No. 666827.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT GRANTED. The district court’s June 23, 2022 judgment
denying the motion for summary judgment filed by Defendants, City
of Baton Rouge Through the Mayor, Sharon Weston Broome, Ex Officio,
is hereby reversed. A plaintiff who has been convicted of a crime
cannot bring a § 1983 claim which challenges the constitutionality
of his conviction unless that conviction has been reversed,
expunged, declared invalid, or called into question by federal
habeas corpus. Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129
L.Ed.2d 383 (1994). Heck does not operate as a per se bar on
excessive force claims; rather, it involves an “analytical and
fact-intensive” analysis as to whether “the factual basis for the
conviction is temporally and conceptually distinct from the
excessive force claim.” Bush v. Strain, 513 F.3d 492, 498 (5th
Cir. 2008). However, if a plaintiff asserts innocence in his
complaint with regard to the arrest encounter, and not merely to a
divisible portion of it, jurisprudence holds that the excessive
force claim is necessarily inconsistent and inseparable from a
related conviction, and therefore, barred by Heck. Plaintiff’s
petition presents his excessive force claim as one encounter to
which he was wholly innocent. Moreover, Plaintiff’s petitions not
only assert innocence, they also contain factual errors, including
the denial that Plaintiff was billed with any crime when in fact
Plaintiff pled guilty to aggravated flight from an officer prior to
filing of his amended petition. The total effect of Plaintiff's
petitions is clear under the jurisprudence, Plaintiff’s excessive
force claims are barred. Regarding the state law claims raised by
Plaintiff, such claims are also barred as they arise out of the
same facts that resulted in his conviction, and the conviction has
not been reversed or invalidated. Williams v. Harding, 2012-1595
(La. App. lst Cir. 4/26/13), 117 So.3d 187. The claims asserted by
Plaintiff, Danny Ricks, against Defendant City of Baton Rouge
Through the Mayor, Sharon Weston Broome, Ex Officio, are dismissed
with prejudice.

MRT

WRC

CHH
COURT OF APPEAL, FIRST CIRCUIT

ASP

DEPUTY CLERK OF COURT
FOR THE COURT